Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162414(82)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  JOSHUA ZACKS,                                                                                        Elizabeth M. Welch,
                                                                                                                     Justices
           Plaintiff,
                                                                    SC: 162414
  v                                                                 COA: 342274
                                                                    Wayne CC: 16-000653-NI
  JEFF ZACKS, doing business as UNLIMITED
  INSTALLATIONS SERVICES,
            Defendant,
  and

  1101 WASHINGTON, LLC,
            Defendant/Cross-Plaintiff-
            Appellant,
  and

  TOTAL OUTDOOR CORPORATION,
             Defendant/Cross-Defendant-
             Appellee.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant/cross-defendant-appellee to
  extend the time for filing its answer to the application for leave to appeal is GRANTED.
  The answer submitted on March 15, 2021, is accepted as timely filed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2021

                                                                              Clerk